DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claims filed on 2/12/2021.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. U.S. Patent 9,668,377 (hereinafter D1).
Regarding claim 1, D1 teaches an electronic device (100; figure 10) comprising: 
a plurality of electronic components (120a, 120b and 122; figure 9) that are heat- generating bodies (see column 11, lines 42-57); 
a heat radiation member (140; figure 10A); and 
a plurality of heat paths (through units 152) through which heat is conducted from the plurality of electronic components to the heat radiation member (140; figure 10A) and at least one of which is provided with a heat storage member (152; figure 10A) that increases heat capacity of the heat path.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over D1.
Regarding claim 2, D1 also teaches the electronic device according to claim 1, wherein the heat storage member (152) is a thermal conductive medium.
Even though, D1 does not specifically teach said thermal conductive medium is a metal member, however, the Examiner takes Official Notice that metal has been commonly used as a thermal conductive medium for optimal heat conduction purpose.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further use a metal member for the heat storage member of D1, as suggested by the Examiner’s Official Notice, to optimize heat storing/conducting.

Regarding claim 3, D1 also teaches the electronic device according to claim 1, wherein the plurality of electronic components include a first electronic component (122; figure 10A) and a second electronic component (120a,b; figure 10A).

 Even though, D1 does not specifically teach that the first electronic component intermittently operates and the second electronic component continuously operates, and the first electronic component consumes a large amount of power compared with the second electronic component, however, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to adjust the duration of operation(s) and power consumption of each of said devices for optimal performance of said device, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 4, D1 also teaches the electronic device according to claim 3, wherein the first electronic component (122) is an integrated circuit (column  7, line 58 “semiconductor device 122” = integrated circuit) for wireless communication (intended use), and the second electronic component (120a; figure 9; see column 11 lines 12-13 “semiconductor devices 120a …” = integrated circuit) is an integrated circuit for control (see column 6, lines 5-7).

Regarding claim 5, D1 also teaches the electronic device according to claim 4, wherein the heat storage member is omitted (see figure 10A) in the heat path from the integrated circuit for wireless communication to the heat radiation member, and the heat storage member (152; figure 10A) is provided in the heat path from the integrated circuit for control to the heat radiation member.

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/           Primary Examiner, Art Unit 2841